DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is response to the amendment filed on 16 June 2021.   Claims 1, 6-11 and 16-20 have been amended.  Claim 21 has been added.  Clams 4-5 and 14-15 have been cancelled.  Claims 1-3, 5-13 and 16-21 are currently pending and have been examined.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 June 2021 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1: The claims 1-3, and 6-10 are a method, claims 11- 13, and 16-19 are an apparatus and claims 20-21 are media.  Thus, each independent claim, on its face, is directed to one of the statutory categories of 35 U.S.C. §101.  However, the claims 1-3, 5-13 and 15-20 are rejected 
Step 2A: 
Prong 1: Examiner points to independent claims 1, 11, 16 and 20 as being most inductive of the abstract idea embodied by the applicant’s claims.   The claims recite determining an official account in a social networking platform being connected to the information recommendation platform, determining each of a first set of user accounts in the social network platform that following the official account of the provider , each of the first set of user account having a corresponding user label stored in the social networking platform and indicating a user attribute of a user  associated with the respective user account, determining activity level of the first set of user accounts, wherein an activity level of each user account is determined based on a first frequency of sending a message to the office account, a frequency of viewing by the respective account, messages released by the official account , a second frequency of viewing by the respective user account, message released by official account and the third frequency of using by the respective user account service provided by the official account the official account being a service provider to member of official platform, determining sentiments of user associated with first set of user account towards the official account to the interaction and determining a targeted level for the recommendation information account to the user of labels of the second set of users account.  
The determination limitation as drafted, is a process that under its broadest reasonable interpretation, convers performance of the limitation in the mind but for the recitation of generic computer components.  That is other than reciting “by the processing circuitry”, nothing in the claim precludes the determining steps from practically being performed in the human mind.    
The determining the sentiment of user limitation, as drafted is also a process that under its broadest reasonable interpretation, covers performance of the limitation as a results to obtained interaction data in mind but for the recitation of generic computer components.    That is, other than reciting “by processing circuitry,” nothing in the claim precludes the determining step from practically being performed in the human mind.  For example, but for the “by a processing circuitry” language, the claim encompasses the user thinking that the sentiments of users associated with the plurality of account should be filtering negative sentiment. Thus, this limitation is also a mental process.
The filtering limitation as drafted as a process broadest reasonable interpretation, covers performance of the limitation (i.e., a set of account having activity level less than threshold, not to add the target account) in mind but for the recitation of generic computer components.    That is, other than reciting “by processing circuitry,” nothing in the claim precludes the filtering step from practically being performed in the human mind (i.e., comparing information).  For example, but for the “by a processing circuitry” language, the claim encompasses the user that the comparing the activity level of users associated with the plurality of account should be filtering negative sentiment.  Thus, this limitation is also a mental process.
The generating limitation as drafted is a process that, under broadest reasonable interpretation, covers the concept relating to interpersonal and intrapersonal concept relating to interpersonal and intrapersonal activities, such as managing transactions between people, advertising, marketing, and sales activities or behaviors (i.e., generating the second set of user 

Prong 2:   The claim recites one additional element:  the processing circuitry is used to perform the determining, obtaining, generating, identifying and sending steps and filtering, recommendation platform, a second set of servers, obtaining and receiving information for presenting information as a resulted obtained and determined information.  
The processing circuitry in these steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (the amount of activity level of each user account for providing recommendation).  This generic processing circuitry limitation is no more than mere instructions to apply the exception using generic computer components.  
The recommendation platform is used to perform the inputting and outputting steps, where the target user client account is logged and recommendation information such as advertisement display (see applicants’ specification in paragraph [0034]).   The recommendation platform/interface circuity is recited as a high-level of generality i.e., a generic platform for performing a generic platform functions of processing data (login to account, display recommendation i.e., advertisement).  This generic recommendation platform limitation is no more than mere instructions to apply the exception using generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  
The set of servers is recited at a high level of generality, i.e., as a generic server performing a receiving and sending information (see paragraph [0041] of applicants specification, i.e., mere data gathering).   This generic server limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.  

Step 2B:
As discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the collecting step was considered to be extra-solution activity in Step 2A, and thus it is reevaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the example does not provide any indication that the network appliance is anything other than a generic, off the- shelf computer component, and the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well understood, routine, and conventional function when it is Berkheimer Option 2.
For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Dependent claims 2 and 12, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.     In addition they   registering by the provider of the recommendation information, this limitation fails within organizing human activity.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      
  

Dependent claims 3 and 13, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.     In addition they recite wherein an information correlation degree between the office account and the recommendation information is greater than a second threshold, this limitation is a processor that cover the performance of the limitation in human mind.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      

Dependent claims 6 and 16, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      
  
Dependent claims 7 and 17, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  These claims do not contain any further additional 
  
Dependent claims 8 and 18, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      

Dependent claims 9 and 19, these claims recite limitation that further defines the same abstract idea noted in claims 1 and 12.  In addition, they recite the additional elements of sending and receiving to and from to interface circuitry for determining the targeted user account.  The interface circuitry is recited at a high-level of generality such that it amount no more than mere instruction to apply the exception using a genre computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
 
Dependent claim 10, this claim recites limitation that further defines the same abstract idea noted in claim 1.  These claims do not contain any further additional elements per step 2A prong 2.  Therefore, they are considered patent ineligible for the reason given above.      
Dependent claim 21, this claim recites limitation that further defines the same abstract idea noted in claim 1.  Additionally, the claim recite sending via the interface circuitry   targeted label to a client of the provider of the recommendation information.  The interface circuitry use 


  

Prior Arts 
Xiang (US Pub., No., 2016/0308800 A1) discloses method and device of recommending public social network account on a social network platform. 
DiPersia et al (US Pub., 2014/0089816 A1) disclose a social networking system displays information about a user via a time link included in a profile page including data about the user and social network activates related to the user is accessed.  
Hoagland et al (US Pub., 2014/0337436 A1)  disclosed method, apparatus, system and computer program product for identifying relevant geed items to disply in a feed of an enterprise social networking system. 
Kelly et al (US Pub., 8, 296, 380 B1) discloses a method of message distribution, the method performed in a computer system having one or more processor.   

Response to Arguments
Applicant's arguments of 35 U.S.C 101 rejection with respect to claims 1-3, 6-13 and 16-20 filed on 16 June 2021 have been fully considered but they are not persuasive.  The 35 U.S.C 101 rejection is updated, and the rejection is maintained.   
Applicant argued that the independent claim 1 does not recite a judicial execution under “poring one” of the revised step 2A of Alice/Mayo test is not persuasive.  As indicated in the updated 35 U.S.C 101 rejection above, each individual recited elements in claim 1 are analyzed based on 2019 guidance’s and found not to be eligible.
Applicant arguments of transmitting recommendation information to user terminal associated with the selected group of user account .., improvement in the functioning of computer, i.e., improving timeliness and accuracy of screen user account .., is not persuasive.   Applicants’ claimed invention provide no improvement to the functioning of computer other than the claim as a whole merely describes how to generally “apply” the concept of sending a recommendation in a computer environment to increase the number of user accounts in a targeted account set . Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.


Due to Applicant’s amendment, the 35 U.S.C 103(a) rejection has been withdrawn.  
 

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682